DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 150 in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The disclosure recites [Par. 0014] “Diagnostic system 1 is typically configured to be deployed as an on-site diagnostics tool for a single monitored system 100; an on-site diagnostics tool for a plurality of monitored systems 100; part of a remote diagnostics tool for a single monitored system 100; part of a remote diagnostics tool for a plurality of monitored systems 100; part of a monitoring system that monitors health and operation of a set of monitored systems 100 from a single location; or the like; or a 
The disclosure recites [Par. 0015] “monitored system 100 comprises one or more components 103,104 (Fig. 1) which are monitored devices, at least one monitored device 101” and [Par. 0016] “Monitored system 100 may comprise a bio-electrical-mechanical system such as, but not limited to, one or more monitored components 103,104 (Fig. 1) such as remotely operated vehicles 101, blowout preventer 102, or the like, or a combination thereof” and it is unclear how these elements relate to one another since the specification and drawings show different things.  The drawings [Fig. 1] show components 103,104 comprised within system 100; however, elements 101 and 102 appear to be depicted separate from system 100.  It is therefore unclear since the specification notes that “the one or more components such as remotely operational vehicles 101, blowout preventer 102” that makes it seem that elements 101 and 102 are kinds or types of components that could be within a system; however, the drawings make it seem like elements 100, 101, and 102 are 3 different and separate systems.  The specification should be amended to properly define if “remotely operational vehicles” and “blowout preventer” are components of a system or systems themselves, and also properly attribute the reference number (e.g. 101, 102, 103, 104) to them, for example 

The disclosure recites [Par. 0039] “IDS” that appears to be an acronym with no accompanying explanation of what the acronym means, and therefore is unclear as to what is being described.    .

Appropriate correction is required.

Claim Objections
Claims 1, 17, and 23 objected to because of the following informalities: 
Both claims 1 and 23 recite a series of indented limitations that include using ordered numbers for some sections.  This is confusing an unclear because all of the claims themselves use ordered numbering.  Therefore, the claims need to be corrected to either remove the ordered numbering or change the ordered numbering to another ordering concept (e.g. letters, roman numerals, etc.)

Claim 1 recites “3. a set of condition cause data describing a set of possible causes which are relatable to a condition that may present in the received data” in line 12 of pg. 23 and it appears the underlined should state “that may be present in the received data” to be grammatically correct.

Claim 1 recites “7. a set of exonerated cause data comprising data related a second…” in ln 20 of pg. 23 and it appears the underlined should state “comprising data related to a second…” to be grammatically correct.

Claim 17 recites “a set of condition cause data describing a set of possible causes which are relatable to a condition that may present in the received data” in ln 10 of pg. 29, and it appears the underlined should state “that may be present in the received data” to be grammatically correct.

comprising data related a second…” in ln 25 of pg. 29 and it appears the underlined should state “comprising data related to a second…” to be grammatically correct.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 17, and 23, the phrase "may be" renders the claim indefinite because it is unclear what the metes and bounds of the following functional limitation are and whether the limitation(s) following are part of the claimed invention.  It is unclear how to interpret the functional limitations around “may [be] present,” “may be related,” and “may be exonerated” in terms of whether or not they are part of further limiting the claim.  For example, it is unclear whether a set of implication cause data is related to a cause of the condition state is required, and whether data  that is not related to a cause of the condition could also meets this limitation since it is unclear how to define the metes and bounds of “may be related.”  It is further unclear what qualifies the bounds to define whether 

Claims 2-16 and 18-22 are also rejected for the reasons stated above since they are dependent upon the above claims and include the same issues.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fenton (Fault Diagnosis of Electronic Systems Using Intelligent Techniques: A Review) discloses technique for fault diagnosis that include rule-based, model-based, and case-based approaches [see abstract], and further teaches about sequences for diagnosis that include both fault hypothesis generation and fault hypothesis discrimination [pg. 270-273 & 275].

Hosek et al. (US 2011/0173496) discloses an intelligent condition monitoring and fault diagnostic system that includes an analysis function for evaluating the characteristics to produce one or more hypotheses of a condition of the one or more components, and a reasoning function for determining the condition of the one or more components from the one or more hypotheses [see abstract], [Fig. 1], [Par. 0048-0052], [Par. 0067-0074], [Par.00254-00258].

Abels (US 2009/0112786) discloses about information handling system diagnosis, rules, and actions, and further teaches  a method comprises receiving configuration items of the IHS from a configuration management database, collecting a set of rules and corresponding actions relating to the configuration items of the IHS, the set of rules and corresponding actions collected from an expert 

Peters (US 2007/0157155) discloses about objects (comprising data and one or more rules), rules defining potential behaviors of objects, requests for triggering object behaviors or actions, and a message-handling mechanism for communicating data and requests and controlling the order of executing requests. In memory, a workspace comprises a root object and at least one additional object, different from the root object, having at least one field for containing data and at least one rule. The rule defines a behavior which is to occur when specified data conditions are satisfied [see abstract].

Greenwald et al. (US 2003/0149919) discloses a fault diagnosis system that includes a fault object factory, a path determination module, and a fault diagnosis engine. The fault object factory is constructed and arranged to receive fault data and create fault objects. The path determination module is constructed to determine, in a communications network, a path related to the fault data. The fault diagnosis engine is constructed to perform, using the determined path, a fault analysis on the fault data to diagnose a fault related to the communications network [see abstract].

Hersh et al. (US 2014/0103848) discloses about the field of fault prevention and failure monitoring for motor drives.  Further, Hersh teaches a logic process or other algorithm may be executed by the motor drive to determine a potential set of solutions for any given fault, based on, for example, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198.  The examiner can normally be reached on Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERENCE E STIFTER JR/Examiner, Art Unit 2865     
/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864